Citation Nr: 1741285	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  17-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement for service connection for diabetes mellitus, type 2, to include as due to herbicide agent exposure (DM II). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the U.S. Air Force from November 1960 to October 1981. He served a tour of duty on the Ubon and Takhli Royal Thai Air Force Bases from April 1971 to September 1971. The Veteran is highly decorated, including, but not limited to receiving the following awards: the Vietnam Service Medal with one Silver Oak Leaf Cluster, Republic of Vietnam Cross with Palm, and a Republic of Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Togus VA Regional Office (RO) in Augusta, Maine.  

In the substantive appeal, the Veteran waived his right to a hearing. (March 2017 VA Appeal to Board of Appeals). The matter was certified to the Board by the New York VA RO in April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to Agent Orange while performing his duties as an Aircraft and Missile Electrical Specialist at the Ubon and Takhli Air Force Bases in Thailand where he worked on the flight-line in close proximity to the perimeter. (April 2017 VA 9 Appeal to the Board of Appeals).   

His representative further argues that the VA failed in its duty to assist. (April 2017 VA 646 Statement of Accredited Representative in Appealed Case). In a March 2017 memorandum, the VA asserted the Veteran failed to respond to a February 2013 letter requesting additional information on his exposure to herbicide agents. Id. However, the Veteran responded with the details of said exposure three years later, in the March 2016 Notice of Disagreement. He reported he resided at the Ubon Hotel, located near the "base perimeter." He walked across the front gate of the "perimeter" to report to duty daily. 

Unfortunately, the Board finds additional development is necessary to adjudicate the claim for service connection DM II on the merits.

Upon receipt of a substantially complete application for benefits, the VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim. 38 C.F.R. 3.159(c).

VA's Adjudication Procedural Manual, M21-1MR, notes that VA has determined special consideration should be extended to veterans who claim herbicide exposure in Thailand. (See M21-1MR, Part IV, Subpart ii, 2.C.10.q.). The M21-1MR directs adjudicators to concede herbicide exposure on a direct/facts-found basis for veterans who served in the U.S. Air Force in Thailand during the Vietnam Era, served at one of the Royal Thai Air Force Bases, and performed duties that placed them on or near the perimeters of the base, such as security policeman, security patrol dog handler, or security police squadron, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence. This applies only during the Vietnam era, from February 28, 1961 to May 7, 1975. 

When assessing this matter on a facts-found basis, the evidence of record potentially corroborates the Veteran's assertion of serving on the perimeter of the Ubon Royal Thai Air Force base. 

Military Personnel Records confirmed the Veteran worked as an ECM Shift Supervisor on the Ubon Royal Thai Air Force bases from April 1971 to September 1971. In an April 1971 performance evaluation, the Veteran's supervisor noted he was tasked with moving the ECM shop to another location, which had to be made quickly, with all of the mock-ups and test equipment being operational the same day.  (February 2017 Military Personnel Records (2)). While the evaluation does not detail the location of the shop, before and after its relocation, it is proper for the VA to make an effort to inquire in its whereabouts. It certainly raises the question if his daily duties mandated his presence at the perimeter. Moreover, his credible lay statements, as to residing near the perimeter, could also lead to a favorable determination if his barracks could be corroborated with a supplemental JSRRC Herbicide Exposure Review.  (McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006) finding competent lay evidence" can be rejected only if found to be mistaken or otherwise deemed not credible").   It certainly is plausible, given the short duration of his tour in Thailand that he was provided hotel accommodations. 

Perplexingly, the AOJ conceded the fact that a subsequent memorandum was necessary to adjudicate the claim (See March 2017 Deferred Rating); yet, a mere 10 days later, the AOJ issued a Statement of the Case (SOC), affirming the prior denial. The AOJ also relied on evidence not contained within the record in the SOC. In the list of evidentiary documents, the AOJ noted it considered a March 2017 Memorandum Regarding Exposure to Herbicide; however, that review is absent from the record.  As such, a secondary JSRRC Herbicide Exposure Verification Review is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake all required development as indicated by the former M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), to include: 

(A) Placing a copy of the Compensation and Pension Service's Memorandum for the Record in the Veteran's file; 

(B) Asking the Veteran to provide "the approximate dates, location, and nature of the alleged exposure" to herbicides; 

(C) Making a determination as to whether the "Veteran provided sufficient information to permit a search by the JSRRC"; and 

(D) Referring the case to the JSRRC coordinator or appropriate agency for verification of exposure to herbicides in light of the information the Veteran provides.

(E) If the March 2017 Memorandum Regarding Exposure to Herbicides was in fact conducted, add the document to the claims file.

All documentation of such efforts and responses, both positive and negative, should be added to the claims file. The RO should also follow any recommendations provided by the JSRRC in obtaining any relevant records from alternate sources.

2. After completion of the requested development, re-adjudicate the Veteran's claim for service connection for a DM II. If the claim is not granted, provide him and his representative with a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


